Filed 11/19/20 In re C.S. CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE


 In re C.S., a Person Coming                                   B299977
 Under the Juvenile Court Law.

 LOS ANGELES COUNTY                                            (Los Angeles County
 DEPARTMENT OF                                                 Super. Ct.
 CHILDREN AND FAMILY                                           No. 19CCJP03694A)
 SERVICES,

           Plaintiff and Respondent,

           v.

 ERICA M.,

           Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Jana M. Seng, Judge. Reversed.
      Patricia G. Bell, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Mary C. Wickham, County Counsel, Kristine P. Miles,
Assistant County Counsel, and Sally Son, Deputy County
Counsel, for Plaintiff and Respondent.
                     _______________________
       After declaring 14-year-old C.S. a dependent because his
father inappropriately disciplined him, the court removed the
child from the custody of his nonoffending, noncustodial mother,
Erica M. (mother). Mother appeals contending that the court was
not statutorily obligated to remove the child from her custody,
and that the findings underpinning the removal order were not
supported by substantial evidence. We reverse because the
evidence does not support a finding by clear and convincing
evidence that placing C.S. with mother would harm the child.
                       BACKGROUND
       C.S. lived with father and paternal grandparents. He
believed that mother died when he was born. However, father
told the social worker that C.S. lived with mother in prison for
the first six months of his life. The child was sent to live with
maternal grandmother when mother was moved to a federal
prison that prohibited children. Father took C.S. around 2010.
Mother’s burglary conviction the year C.S. was born is her last
recorded criminal conviction. She was released from prison in
2012 and began searching for C.S., but the paternal grandparents
told her that father and the child had moved out of state. C.S.
had no recollection of mother and no contact with or knowledge of
his maternal family. He never asked father about mother
because the child did not want to cry in front of father.
       Mother’s whereabouts were unknown when the
Department of Children and Family Services (DCFS) filed a




                               2
petition alleging that father physically abused C.S. The court
detained the child and ordered him placed with his paternal
grandparents on the condition that father leave the house and
only have monitored contact with the child.
       DCFS located mother who appeared at the July 8, 2019
adjudication hearing and asked for custody. The juvenile court
sustained the petition under Welfare and Institutions Code1
section 300, subdivision (b) and declared that mother was
nonoffending. The court granted mother unmonitored visitation
three times a week for three hours per visit, and allowed father to
return to the family home pending the disposition hearing.
Mother began visiting with C.S. the day of the adjudication
hearing.
       For the disposition, DCFS recommended that C.S. return to
father’s custody on the condition that the two reside with
paternal grandparents. As for mother, DCFS recommended
against her having custody because she had not seen the child
since he was an infant. DCFS opined that it was not
“appropriate” to grant mother custody until the two developed a
relationship as the child had only just reconnected with her and
visits had only begun two weeks earlier. C.S. wanted their visits
to last longer, but he was not yet ready to spend full days with
her. He also wanted conjoint counseling with mother as the two
had yet to build a bond.
       At the July 25, 2019 disposition hearing, the juvenile court
stated it wanted to “revert back to what it was prior to the
petition having been filed with this court.” Accordingly, the court
ordered C.S. returned to father’s custody provided they remain

      1 All further statutory references are to the Welfare and
Institutions Code.




                                3
with the paternal grandparents, and ordered family maintenance
for father.
       DCFS then asked the court to make findings under
section 361.2 of the detriment necessary to remove C.S. from
mother as mother was noncustodial and nonoffending. DCFS
reasoned that placing the child with mother would be detrimental
to his emotional wellbeing because they had no relationship. The
court did not believe that it was required to make a finding
pursuant to section 361.2, with respect to the noncustodial
parent, because it was not removing the child from the custodial
parent. However, as DCFS and counsel for C.S. insisted, the
court found it was in the child’s best interest to remain detained
from mother. It found that mother’s lack of a relationship with
C.S., given she had not been in his life for 12 years, and the
absence of an assessment of mother’s ability to protect the child,
were detrimental to him. The court then removed C.S. from
mother’s custody based on the finding by clear and convincing
evidence that there was a substantial danger to the child’s well-
being if returned home and that he could not be protected
without his removal from mother’s custody. Mother’s appeal
ensued.
                         DISCUSSION
       “ ‘ “A parent’s right to care, custody and management of a
child is a fundamental liberty interest protected by the federal
Constitution that will not be disturbed except in extreme cases
where a parent acts in a manner incompatible with parenthood.”
[Citation.]’ [Citation.] A nonoffending parent has a
constitutionally protected interest in assuming physical custody
of his or her dependent child which may not be disturbed ‘ “in the
absence of clear and convincing evidence that the parent’s choices




                                4
will be ‘detrimental to the safety, protection, or physical or
emotional well-being of the child.’ ” ’ ” (In re C.M. (2014)
232 Cal.App.4th 1394, 1400.) The “trial court’s decision at the
dispositional stage is critical to all further proceedings. Should
the court fail to place the child with the noncustodial parent, the
stage is set for the court to ultimately terminate parental rights.”
(In re Marquis D. (1995) 38 Cal.App.4th 1813, 1829.)
       DCFS acknowledges that section 361.2 does not apply to
this case. By its language, section 361.2, subdivision (a) applies if
a “court orders removal of a child pursuant to Section 361.” The
juvenile court did not remove C.S. from father.
       However, section 361, subdivision (d), enacted effective
2018, does authorize the juvenile court to take a child from the
custody of a noncustodial parent, provided the court finds “clear
and convincing evidence that there would be a substantial danger
to the physical health, safety, protection, or physical or emotional
well-being of the child for the parent . . . to live with the child or
otherwise exercise the parent’s . . . right to physical custody, and
there are no reasonable means by which the child’s physical and
emotional health can be protected without removing the child
from the child’s parent’s . . . physical custody.” (Italics added.)
Section 361, subdivision (d) authorized the juvenile court here to
remove C.S. from mother’s custody. Although the court did not
specify it was following section 361, subdivision (d), it ended the
disposition hearing by making the requisite finding under that
statute using the italicized words above.
       Mother contends, even if the court properly proceeded
under section 361, subdivision (d), that the evidence did not
support the detriment finding. We agree.




                                  5
       When, as here, we are “reviewing a finding that a fact has
been proved by clear and convincing evidence, the question before
the appellate court is whether the record as a whole contains
substantial evidence from which a reasonable fact finder could
have found it highly probable that the fact was true.”
(Conservatorship of O.B. (2020) 9 Cal.5th 989, 995–996, 1011.)
“The nonoffending parent does not have to prove lack of
detriment. Rather, the party opposing placement with a
nonoffending parent has the burden to show by clear and
convincing evidence that the child will be harmed if the
nonoffending parent is given custody.” (In re C.M., supra,
232 Cal.App.4th at p. 1402.)
       DCFS cites the following evidence as showing a high
probability that placing C.S. with mother would be detrimental to
his emotional wellbeing: The child believed that mother was
dead and knew nothing about her or her family; he never talked
about mother with father because he knew it would make him
sad and cry and he did not want to cry in front of father; C.S. did
not “feel good at all not knowing about her.” DCFS adds that
although visits between mother and son are going well, the two
had only recently met and begun visitation and C.S.’s own
attorney stated that the child was not yet ready for full day visits
and wanted conjoint counseling. The juvenile court added as a
factor that DCFS had not yet assessed mother’s ability to protect
C.S.
       A child’s wishes and lack of contact with the noncustodial
parent are factors that may be considered by a juvenile court in
determining whether placement of a dependent child with a
noncustodial, nonoffending parent would be detrimental to the
child’s emotional wellbeing, but they are not determinative. (In




                                 6
re C.M., supra, 232 Cal.App.4th at p. 1402; see In re Patrick S.
(2013) 218 Cal.App.4th 1254, 1262; In re John M. (2006) 141
Cal.App.4th 1564, 1570.) Although these cases were decided
under section 361.2, subdivision (a) because the children there
were being removed from the offending parent, the same
standard applies when removing a child under section 361,
subdivision (d). The reason is that both statutes govern a child’s
removal from a noncustodial parent and both statutes require a
finding of detriment by clear and convincing evidence before
removing the child (§ 361, subd. (d); In re C.M., at p. 1401).
       Here, DCFS failed to carry its burden. The child’s desire to
bond with mother first, the lack of a relationship between the
two, and the absence of counseling to date do not make it highly
probable that mother posed a substantial danger to the child’s
emotional wellbeing. Mother is nonoffending. There is no
evidence that she is financially or emotionally unstable. She
looked for C.S. when she was released, and was lied to about his
whereabouts, and so her lack of a relationship with the child was
not her doing; it was father’s. DCFS’s failure to assess mother’s
ability to protect the child is likewise not the result of mother’s
conduct. In sum, the record shows only that the court has no
information on which to assess detriment. But, the lack of
evidence does not amount to a high probability of detriment.
Even the trial court seemed to agree that removal was
unnecessary, as it noted in the middle of making it, that the
finding “does not even make sense.” The court then ordered
unmonitored visitation with mother while empowering DCFS to
allow overnights. There is insufficient evidence to support the
juvenile court’s finding that it was highly probable that C.S.
would be harmed if mother were given custody.




                                 7
       To be sure, the juvenile court was not without tools in a
situation such as this where DCFS has not yet assessed mother’s
ability to care for and protect the child if he were placed in her
custody. Once the court adjudges a child a dependent under
section 300, it is empowered to “limit the control to be exercised
over the dependent child by any parent” (§ 361, subd. (a)) and to
“make any and all reasonable orders for the care, supervision,
custody, conduct, maintenance, and support of” a dependent child
(§ 362, subd. (a)) while it awaits DCFS’s assessment of mother’s
stability, safety, and protectiveness.
                         DISPOSITION
      The order is reversed.
      NOT TO BE PUBLISHED.



                                       DHANIDINA, J.


We concur:



             LAVIN, Acting P. J.



             EGERTON, J.




                                   8